DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LAWRENCE BRODIE,
                              Appellant,

                                      v.

               JOHN WHITICAR and JAMES M. STUCKEY,
                            Appellees.

                               No. 4D21-2228

                               [April 21, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 20000741CAAXMX.

   Lawrence Brodie, Jensen Beach, pro se.

   Therese A. Savona of Cole, Scott & Kissane, P.A., Orlando, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.